DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed May 22, 2022 is received and entered.
2.	Claims 1, 3, 9, and 12 – 13 are amended.  Claims 2, 10 – 11, and 19 are cancelled.  Claims 1, 3 – 9, 12 – 18, and 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendments
4.	On page 6 of the Response, Applicant alleges that claims 1 and 13 have been amended to overcome the rejections under 35 USC 112(b).
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  Applicant’s amendments to claims 1 and 13 have been made in such a manner as to only increase the issues under 35 USC 112(b) to the point that examination on the merits is not possible.
Applicant has attempted to address the issues identified previously with regard to claims 1 and 13.  However, subject matter that was argued to have been removed from these claims was not actually removed.  This has resulted in the previous rejections not being overcome and creating new issues under 35 USC 112(b).
5.	On pages 7 – 11 of the Response, Applicant argues that the amendments to claims 1 and 13 overcome the rejections in view of Li and Rhe.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  A determination on the persuasiveness of Applicant’s amendments cannot be made due to the numerous issues under 35 USC 112(b) which has rendered claims 1 and 9 (from which 13 depends) unexaminable from a prior art perspective.
It is recommended Applicant further amend claims 1 and 9 to address the issues under 35 USC 112(b).  Once these issues are at least mostly resolved, then their arguments regarding the prior art can be fully considered.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1, 3 – 9, 12 – 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the recitation in line 12 of “each sensing pattern patterns” is indefinite.  It is unclear to what a “pattern patterns” refers.
The recitation in lines 12 – 13 of “each sensing pattern . . . are configured to communicate is in contact with the first touch shielding layer” is indefinite.  It is unclear what “to communicate is in contact with” means.
The recitation in line 15 of “a respective touch lead leads” is indefinite.  It is unclear to what “lead leads” refers.
The recitation in lines 15 – 16 of “through a first via-hole penetrating the first insulating layer the touch shielding layer” is indefinite.  It is unclear what “the first insulating layer the touch shielding layer” refers.
The recitation in lines 17 – 18 of “wherein the touch shielding layer comprises a first touch shielding layer and a second touch shielding layer” is duplicative of the same recitation in lines 9 – 10.  Accordingly, this recitation lacks proper antecedent basis and is indefinite because it is not clear whether this is the same shielding layers or a second set of shielding layers.
The recitation in lines 22 – 23 of “wherein the touch leads … are connected to the wire changeover area when the bending area is bent” is indefinite.  The phrase “when the bending area is bent” implies that this connection is conditional and only present when the bending area is bent.  However, that does not make sense in light of Applicant’s disclosure.  There is nothing in Applicant’s disclosure that supports the requirement, as recited, that the above connection is conditional.
The recitation in lines 26 – 27 of “wherein the touch leads of the touch lead layer are changed connected from the bending area to the bonding area” is indefinite.  It is unclear what is meant by the phrase “changed connected”.  It is unclear how the touch leads are “changed”.  The term “changed” implies some step or process to alter the touch leads.  However, that does not appear to be to what Applicant is referring.
Regarding claim 9, the recitation in line 11 of “each sensing pattern patterns” is indefinite.  It is unclear to what a “pattern patterns” refers.
The recitation in lines 11 – 12 of “each sensing pattern . . . are configured to communicate is in contact with the first touch shielding layer” is indefinite.  It is unclear what “to communicate is in contact with” means.
The recitation in line 14 of “a respective touch lead leads” is indefinite.  It is unclear to what “lead leads” refers.
The recitation in lines 14 – 15 of “through a first via-hole penetrating the first insulating layer the touch shielding layer” is indefinite.  It is unclear what “the first insulating layer the touch shielding layer” refers.
Regarding claim 13, the recitation in lines 4 – 5 of “wherein the touch leads … are connected to the wire changeover area when the bending area is bent” is indefinite.  The phrase “when the bending area is bent” implies that this connection is conditional and only present when the bending area is bent.  However, that does not make sense in light of Applicant’s disclosure.  There is nothing in Applicant’s disclosure that supports the requirement, as recited, that the above connection is conditional.
The recitation in lines 8 – 9 of “wherein the touch leads of the touch lead layer are changed connected from the bending area to the bonding area” is indefinite.  It is unclear what is meant by the phrase “changed connected”.  It is unclear how the touch leads are “changed”.  The term “changed” implies some step or process to alter the touch leads.  However, that does not appear to be to what Applicant is referring.
Regarding claims 3 – 8, 12 – 18, and 20, these claims are rejected based on their respective dependence from claims 1 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626